Citation Nr: 1755133	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-48 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a nervous condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, paranoid schizophrenia, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from December 1986 to August 1987.

The claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The RO denied entitlement to service connection for a nervous condition in a 1990 rating decision.  That decision considered diagnoses of generalized anxiety disorder (GAD), paranoid schizophrenia, and schizotypal personality disorder.  In the current appeal, the Agency of Original Jurisdiction (AOJ) characterized the generalized anxiety disorder and schizophrenia issues as requiring new and material evidence to reopen, but treated the depression claim as an original claim.  The United States Court of Appeals for Veterans Claims (Court) has held that a new diagnosis is not always a new claim, and that a new diagnosis that is merely a different description of the previously considered claim would not be a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  It appears in this case that the various descriptions of the psychiatric disability may be different descriptions of the underlying disability.  

The evidence obtained since the last final decision includes service department records that were relevant, available at the time of the prior decision and their absence was through no fault on the part of the appellant.  Accordingly the appeal is decided without the need for new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2017).

The appeal is REMANDED to the AOJ.  The appellant will be advised if he needs to take further action.

REMAND

Service connection may be granted for a disorder resulting from a disease or injury that was incurred in or aggravated while performing ACDUTRA, or from an injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C. §§ 101(22), 101(24), 106, 1131 (2012); 38 C.F.R. §§ 3.303(a), 3.6 (2017).  There is some evidence that the appellant entered ACDUTRA with an acquired psychiatric disorder.  See, e.g., November 1987 Reserves treatment record documenting the appellant's statement that he had been treated for psychiatric symptoms for the past three years.  A remand is necessary to obtain an opinion as to the relationship between the currently identified psychiatric disabilities and ACDUTRA.  

Additionally, his representative argues that the appellant was on a period of ACDUTRA in November 1987 when he was hospitalized and treated for his acquired psychiatric disorder.  See July 2017 statement.  The AOJ has not confirmed whether the Veteran was on active duty, ACDUTRA, INACDUTRA, or Reserves during November 1987.  Upon remand, this period of service must be verified.

Accordingly, the case is REMANDED for the following actions:

1.  Determine whether the appellant was on a period of active duty, ACDUTRA, INADCUTRA, or Reserves when he was diagnosed with and treated for generalized anxiety disorder and schizotypal personality disorder in November 1987.  These results must be provided to the VA examiner below.

2.  After the foregoing development has been completed to the extent possible, arrange to have the appellant scheduled for a VA psychiatric examination.  The examiner must review the claims file, to include this REMAND.

The examiner should provide opinions, responding to the following:

a)  For each acquired psychiatric disorder identified at any time since service (even if not present on the current examination) provide an opinion addressing whether it is at least as likely as not that it had its onset in ACDUTRA; or was otherwise caused or aggravated by a disease or injury in ACDUTRA beyond its natural progression in a period of ACDUTRA; 

c)  The examiner should provide reasons for the opinion that include consideration of the Veteran's reports of his history and symptoms.

3.  If the claim remains denied, issue a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




